NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                                                                           FILED
                            FOR THE NINTH CIRCUIT
                                                                           AUG 21 2015
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
FIRST 100, LLC, a Nevada limited                 No. 13-16618
liability company,
                                                 D.C. No. 2:13-cv-00431-JCM-
              Plaintiff - Appellant,             PAL

 v.
                                                 MEMORANDUM*
WELLS FARGO BANK, NA, a National
Association,

              Defendant - Appellee,

  and

CITY OF LAS VEGAS, a political
subdivision,

              Defendant.


                    Appeal from the United States District Court
                             for the District of Nevada
                     James C. Mahan, District Judge, Presiding

                           Submitted August 10, 2015**
                             San Francisco, California

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before: REINHARDT, TASHIMA, and CALLAHAN, Circuit Judges.

      Appellant First 100, LLC (“First 100”) appeals the dismissal of its suit to

quiet title on a property located at 200 Mission Newport Lane #201 in Las Vegas,

Nevada. Because the parties are familiar with the facts and procedural history, we

do not restate them except as necessary to explain our decision. We have

jurisdiction under 28 U.S.C. § 1291, and we reverse and remand for further

proceedings.

      The district court dismissed First 100’s suit based on its determination that a

homeowner’s association (“HOA”) foreclosure based on a super-priority lien under

Nevada law does not extinguish a first security deed of trust. However, the Nevada

Supreme Court has since held in SFR Investments Pool 1, LLC v. U.S. Bank, N.A.,

334 P.3d 408 (Nev. 2014), that an HOA has a true super-priority lien on a property

for nine months of unpaid assessments, and foreclosure on this lien extinguishes all

other interests in that property. Accordingly, the district court’s dismissal, to the

extent it was based on a contrary interpretation of the Nevada HOA super-priority

statutory scheme, was erroneous. See, e.g., Olympic Sports Prods., Inc. v.

Universal Athletic Sales Co.,760 F.2d 910, 913 (9th Cir. 1985) (federal courts “are

bound to follow the decisions of a state’s highest court in interpreting that state’s

law”) (citation omitted).


                                           2
      We accordingly REVERSE the district court’s dismissal and REMAND for

further proceedings. This remand is without prejudice to any constitutional

arguments the parties may make below, which the district court may address in the

first instance. We note that the State of Nevada or the Federal Housing Finance

Agency may wish to intervene in the proceedings below, in light of the possible

constitutional issues that the district court may address on remand.

      REVERSED AND REMANDED.




                                          3